 

--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION COPY
 
THIRD AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT


This THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of July 30, 2010, is by and among COVENANT TRANSPORT,
INC., a Tennessee corporation (“CTI”), CTG LEASING COMPANY, a Nevada corporation
(“CTGL”), SOUTHERN REFRIGERATED TRANSPORT, INC., an Arkansas corporation
(“SRT”), COVENANT ASSET MANAGEMENT, INC., a Nevada corporation (“CAM”), COVENANT
TRANSPORT SOLUTIONS, INC., a Nevada corporation (“CTS”), and STAR
TRANSPORTATION, INC., a Tennessee corporation (“ST”, and together with CTI,
CTGL, SRT, CAM, and CTS, individually a “Borrower” and collectively,
“Borrowers”), COVENANT TRANSPORTATION GROUP, INC., a Nevada corporation and the
owner (directly or indirectly) of all of the issued and outstanding capital
stock of Borrowers (“Parent”), the Lenders (defined below) party to this
Amendment, and BANK OF AMERICA, N.A., a national banking association, as agent
for Lenders (in such capacity, “Agent”).  Capitalized terms not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (defined below).
 
RECITALS:


A.           The Borrowers, the Parent, the lenders from time to time party
thereto (the “Lenders”) and the Agent are parties to that certain Third Amended
and Restated Credit Agreement, dated as of September 23, 2008 (as amended hereby
and as otherwise amended, restated or modified from time to time, the “Credit
Agreement”).


B.           The parties hereto have agreed to amend the Credit Agreement as set
forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:
 
SECTION 1.01 Amendments to Credit Agreement. Subject to the terms and conditions
set forth herein, the following definitions appearing in Section 1.1 of the
Credit Agreement are hereby amended and restated in their entirety as follows:
 
“Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to any LC Obligation
relating to the $1,199,778.75  standby letter of credit to be issued on or about
July 30, 2010 to the beneficiary State of Tennessee, 110% of such LC Obligation,
(b) with respect to any LC Obligations other than described in clause (a) above,
105% of the aggregate of such LC Obligations, and (c) with respect to any
inchoate, contingent or other Obligations (including Obligations arising under
Bank Products), Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations.  “Cash
Collateralization” has a correlative meaning.”
 
 
 
 

--------------------------------------------------------------------------------

 
 
“LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, (i) total LC Obligations do not exceed the Letter of
Credit Subline, (ii) total LC Obligations with respect to standby Letters of
Credit do not exceed the standby Letter of Credit sublimit of the Letter of
Credit Subline, (iii) total LC Obligations with respect to commercial Letters of
Credit do not exceed the commercial Letter of Credit sublimit of the Letter of
Credit Subline, (iv) no Overadvance exists and (v) if no Revolver Loans are
outstanding, the LC Obligations do not exceed the Borrowing Base (without giving
effect to the LC Reserve for purposes of this calculation); (c) the expiration
date of such Letter of Credit is (i) no more than 365 days from issuance (with
the sole exception of the approximate $1,199,778.75 standby letter of credit to
be issued on or about July 30, 2010 to the beneficiary State of Tennessee with
an expiration date on or about July 30, 2013), in the case of standby Letters of
Credit, (ii) no more than 120 days from issuance, in the case of documentary
Letters of Credit, and (iii) at least 20 Business Days prior to the Revolver
Termination Date (with the sole exception of the approximate $1,199,778.75
standby letter of credit to be issued on or about July 30, 2010 to the
beneficiary State of Tennessee with an expiration date on or about July 30,
2013); (d) the Letter of Credit and payments thereunder are denominated in
Dollars; and (e) the purpose and form of the proposed Letter of Credit is
satisfactory to Agent and Issuing Bank in their discretion.”
 
SECTION 1.02 Effectiveness.  Upon receipt by the Agent of duly executed
counterparts of this Amendment which, when taken together, bear the authorized
signatures of each Borrower, the Agent and the Required Lenders, this Amendment
shall be deemed effective as of the date set forth above (the “Amendment
Effective Date”).
 
SECTION 1.03 Cross-References.  References in this Amendment to any Section are,
unless otherwise specified, to such Section of this Amendment.
 
SECTION 1.04 Instrument Pursuant to Credit Agreement.  This Amendment is a Loan
Document executed pursuant to the Credit Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions of the Credit Agreement.
 
SECTION 1.05 Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
SECTION 1.06 Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
 
SECTION 1.07 Severability.  In case any provision in or obligation under this
Amendment or the other Loan Documents shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
 
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 1.08 Benefit of Agreement.  This Amendment shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided that no Borrower may assign or transfer
any of its interest hereunder without the prior written consent of the Agent and
each Lender.
 
SECTION 1.09 Integration.  This Amendment represents the agreement of the
Borrowers,  the Agent, and the Lenders with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.
 
SECTION 1.10 Confirmation.  Except as expressly amended by the terms hereof, all
of the terms of the Credit Agreement and the other Loan Documents shall continue
in full force and effect and are hereby ratified and confirmed in all respects.
 
SECTION 1.11 Loan Documents.  Except as expressly set forth herein, the
amendments provided herein shall not by implication or otherwise limit,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders or the Agent under the Credit Agreement or any other Loan Document, nor
shall they constitute a waiver of any Event of Default, nor shall they alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document.  Each of the amendments provided herein shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to by such amendments.  Except as expressly amended herein, the Credit
Agreement and the other Loan Documents shall continue in full force and effect
in accordance with the provisions thereof.  As used in the Credit Agreement, the
terms “Agreement”, “herein”, “hereinafter”, “hereunder”, “hereto” and words of
similar import shall mean, from and after the date hereof, the Credit Agreement.
 


(Signature Pages Follow)

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.
 

 
BORROWERS:
      COVENANT TRANSPORT, INC.      
By:
/s/ M. David Hughes                                           
  Name: 
M. David Hughes
  Title: 
Senior Vice President of Fleet Management
and Procurement and Treasurer

 
 

  CTG LEASING COMPANY  
SOUTHERN REFRIGERATED TRANSPORT, INC.
  STAR TRANSPORTATION, INC.      
By:
/s/ M. David Hughes                                           
  Name: 
M. David Hughes
  Title: 
Vice President

 
 

 
COVENANT ASSET MANAGEMENT, INC.
 
COVENANT TRANSPORT SOLUTIONS, INC.
     
By:
/s/ M. David Hughes                                           
  Name: 
M. David Hughes
  Title: 
Treasurer

 
 
 
Third Amendment to Third Amended and Restated Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 

 
 
 

 
PARENT:
     
COVENANT TRANSPORTATION GROUP, INC.
     
By:
/s/ M. David Hughes                                           
  Name: 
M. David Hughes
  Title: 
Senior Vice President and Treasurer

 
 
 
Third Amendment to Third Amended and Restated Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
AGENT AND LENDERS:
 
 
  BANK OF AMERICA, N.A.,  
as Agent and Lender
     
By:
/s/ Douglas Cowan                                     
  Name: 
Douglas Cowan
  Title: 
Senior Vice President

 
 
 
 
Third Amendment to Third Amended and Restated Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
JPMORGAN CHASE BANK, N.A.
     
By:
/s/ Christopher D. Capriotti                                    
  Name: 
Christopher D. Capriotti
  Title: 
Senior Vice President
 

 



Third Amendment to Third Amended and Restated Credit Agreement
Signature Page
 
 
Back to Form 10-Q
[form10q.htm]